DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed December 28, 2021 has been fully considered and entered.
Drawings
Thirteen (13) sheets of drawings were filed on January 7, 2021.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a spring (see paragraph 15 and 47; see claim 1), the spring positioned such that the method steps of “turning the rotatable coupler in a clockwise or counterclockwise direction to increase a tension of the spring while pushing the rotatable coupler forward” (see lines 4-5 of claim 1) and “releasing the rotatable coupler such that the rotatable coupler rotates in a direction opposite the turning direction due to the spring” (see lines 6-7 of claim 1) may be performed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose a method of providing fiber optic connectivity, as defined by claim 1, comprising releasing the rotatable coupler such that the rotatable coupler rotates in a direction opposite to the turning direction due to the spring and locks the fiber optic connector into the bulkhead adapter in combination with all of the other limitations of claim 1.  Claims 2-6 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing objection set forth above, wherein the drawings are objected to under 37 CFR 1.83(a) because they fail to show a spring (see paragraph 15 and 47; see claim 1), the spring positioned such that the method steps of “turning the rotatable coupler in a clockwise or counterclockwise direction to increase a tension of the spring while pushing the rotatable coupler forward” (see lines 4-5 of claim 1) and “releasing the rotatable coupler such that the rotatable coupler rotates in a direction opposite the turning direction due to the spring” (see lines 6-7 of claim 1) may be performed as described in the specification.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874